Filed Pursuant to Rule 424(b)(3) Registration No.333-159998 MERGE HEALTHCARE INCORPORATED Offer by Merge Acquisition Corp. to Exchange Each Outstanding Share of Common Stock of etrials Worldwide, Inc. for $0.80 in Cash and 0.3448 Shares of Common Stock of Merge Healthcare Incorporated subject to the procedures described in this Prospectus and the related letter of transmittal THE OFFER AND THE WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK CITY TIME, AT THE END OF JULY 14, 2009, UNLESS EXTENDED. Merge Acquisition Corp., a Delaware corporation (“Offeror”), a wholly-owned subsidiary of Merge Healthcare Incorporated (“Merge Healthcare”), is offering to exchange for each outstanding share of common stock of etrials Worldwide, Inc. (“etrials”), par value $0.0001 per share (the “Shares”), validly tendered in the Offer and not withdrawn, $0.80 in cash, without interest, and 0.3448 shares of Merge Healthcare common stock, par value $0.01 per share (“Merge Healthcare Common Stock”) (collectively, the “Consideration”) subject to the procedures described in this Prospectus and the related letter of transmittal (which together, as each may be amended, supplemented or otherwise modified from time to time, constitute the “Offer”).etrials stockholders who otherwise would be entitled to receive a fractional share of Merge Healthcare Common Stock will instead receive an amount in cash (without interest) equal to the amount of such fraction multiplied by $2.610, rounded to the nearest cent. The purpose of the Offer is for Merge Healthcare to acquire control of, and ultimately the entire equity interest in and all the outstanding shares of, etrials.The Offer is the first step in Merge Healthcare’s plan to acquire all of the outstanding Shares.Promptly after completion of the Offer, Merge Healthcare intends to consummate a merger of Offeror with and into etrials, with etrials surviving the merger (this merger is referred to herein as the “Merger” and etrials after the Merger is sometimes referred to herein as the “Surviving Corporation”).The purpose of the Merger is for Merge Healthcare to acquire all Shares not acquired in the Offer.After the Merger, the Surviving Corporation will be a wholly-owned subsidiary of Merge Healthcare and the former etrials stockholders will no longer have any direct ownership interest in the Surviving Corporation. Offeror’s obligation to accept for exchange, and to exchange, Shares for cash and shares of Merge Healthcare Common Stock in the Offer is subject to a number of conditions, which are more fully described in “The Offer — Terms of the Offer.” Merge Healthcare Common Stock is listed on the NASDAQ Global Market under the symbol “MRGE.” The Shares are listed on the NASDAQ Global Market under the symbol “ETWC.” For a discussion of certain factors that etrials stockholders should consider in connection with the Offer, please carefully read “Risk Factors” beginning on page 7. Merge Healthcare has not authorized any person to provide any information or to make any representation in connection with the Offer other than the information contained or incorporated by reference in this Prospectus, and if any person provides any information or makes any representation of this kind, that information or representation must not be relied upon as having been authorized by Merge Healthcare. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus.Any representation to the contrary is a criminal offense. The date of this Prospectus is July 14, 2009. [This page is intentionally left blank.] TABLE OF CONTENTS Page WHERE TO OBTAIN MORE INFORMATION i FORWARD-LOOKING STATEMENTS ii QUESTIONS AND ANSWERS iv Who is offering to buy my Shares? iv What are the classes and amounts of etrials securities that Offeror is offering to acquire in the Offer? iv What will I receive for my Shares? iv What will I receive for my options to purchase Shares? v Will I have to pay any fee or commission to exchange Shares? v Why is Offeror making this Offer? v What does the etrials board of directors recommend? v What are the conditions of the Offer? vi How long will it take to complete the proposed transaction? vi Is Merge Healthcare’s financial condition relevant to my decision to tender Shares in the Offer? vi When does the Offer expire? Can the Offer be extended and, if so, under what circumstances? vi How do I tender my Shares? vii Until what time can I withdraw tendered Shares? vii How do I withdraw previously tendered Shares? vii When and how will I receive the Offer consideration in exchange for my tendered Shares? vii What are the United States federal income tax consequences of the Offer and the Merger to me? vii Why does the cover page to this Prospectus state that this Offer is subject to change and that the registration statement filed with the SEC is not yet effective? Does this mean that the Offer has not commenced? viii Do I have appraisal rights in connection with the Offer or the Merger? viii Where can I find more information about Merge Healthcare and etrials? viii SUMMARY 1 The Offer 1 Purpose of the Offer; The Merger 1 The Companies 2 Reasons for the Offer 3 Expiration of the Offer 3 Extension, Termination or Amendment 3 Withdrawal Rights 4 Procedure for Tendering 4 Exchange of Shares 4 Top-Up Option 4 Interests of Certain Persons 4 Regulatory Approvals 5 Source and Amount of Funds 5 Appraisal Rights 5 Comparative Market Price Data 5 Ownership of Merge Healthcare After the Offer and the Merger 5 Comparison of Stockholders’ Rights 5 Material U.S. Federal Income Tax Consequences 6 Accounting Treatment 6 Questions about the Offer and the Merger 6 Table of Contents TABLE OF CONTENTS Page RISK FACTORS 7 Risk Factors Relating to the Offer 7 Risk Factors Relating to etrials and the Merger 10 Risk Factors Relating to Owning Merge Common Stock 12 Risk Factors Relating to Merge Healthcare and the Combined Company 14 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA OF MERGE HEALTHCARE 23 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA OF ETRIALS 24 COMPARATIVE HISTORICAL AND SUMMARY UNAUDITEDPRO FORMA PER SHARE INFORMATION 25 COMPARATIVE MARKET PRICE DATA AND DIVIDEND DATA 26 RATIO OF EARNINGS TO FIXED CHARGES 27 THE MERGER 28 The Companies 28 etrials’ Reasons for the Merger 30 Background and Recommendation of the etrials Board of Directors 34 Opinion of Emerging Growth Equities Ltd. Financial Advisor to etrials 40 Merge Healthcare’s Reasons for the Merger 48 Interests of etrials Management and Board of Directors 49 Material U.S. Federal Income Tax Consequences 51 Accounting Treatment 53 Regulatory Approvals Required for the Merger 53 Delisting and Termination of Registration 53 Quotation on the NASDAQ Global Market 53 Appraisal Rights 53 MERGER AGREEMENT 54 The Offer 54 The Merger 55 Completion and Effectiveness of the Merger 55 Merger Consideration 55 Exchange of etrials Stock Certificates for the Merger Consideration 55 Fractional Shares 56 Conditions to the Merger 56 Representations and Warranties 56 No Solicitation of Other Offers by etrials 58 Changes of Recommendation 59 Stockholder Approval 60 Conduct of Business Before Completion of the Merger 60 Access 62 Additional Agreements 62 etrials’ Benefit Plans 64 Directors’ and Officers’ Indemnification 64 Termination of the Merger Agreement 65 Termination Fees and Expenses 65 Effect of Termination 66 Amendments, Extensions and Waivers 66 The Stockholder Support Agreements 66 Confidentiality and Non-Disclosure Agreement 67 Table of Contents TABLE OF CONTENTS Page THE OFFER 68 Consideration 68 Top-Up Option 68 Distribution of Offering Materials 68 Expiration of the Offer 68 Extension, Termination and Amendment 69 Subsequent Offering Period 70 Exchange of Shares; Delivery of Cash and Shares of Merge Healthcare Common Stock 70 Withdrawal Rights 70 Procedure for Tendering 71 Guaranteed Delivery 72 Grant of Proxy 73 Fees and Commissions 73 Matters Concerning Validity and Eligibility 73 Announcement of Results of the Offer 74 Ownership of Merge Healthcare After the Offer and the Merger 74 Conditions to the Offer 74 Purpose of the Offer; the Merger 76 Plans for etrials 76 Effect of the Offer on the Market for Shares; NASDAQ Listing; Registration Under the Exchange Act; Margin Regulations 77 Certain Relationships With etrials 77 Source and Amount of Funds 78 DESCRIPTION OF MERGE HEALTHCARE CAPITAL STOCK 79 Common Stock 79 Preferred Stock 79 Delaware Law Anti-takeover Provisions 80 Certificate of Incorporation and Bylaw Provisions 80 COMPARISON OF STOCKHOLDERS’ RIGHTS 82 Authorized Capital Stock 82 Annual Meetings of Stockholders 82 Special Meetings of Stockholders 82 Quorum Requirements 83 Stockholder Action by Written Consent 83 Amending the Bylaws 83 Special Voting Requirements and Provisions 83 Number and Election of Directors 83 Notice Requirements for Stockholder Nomination of Directors and Other Proposals 84 Board Vacancy 85 Removal of Directors 85 Indemnification and Liability of Directors and Officers 85 Business Combinations 87 LEGAL MATTERS 88 EXPERTS 89 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 90 ETRIALS BUSINESS Table of Contents TABLE OF CONTENTS Page Overview History and Merger General Value Proposition Products Technology Acquisitions Research and Development Business Segments and Geographic Information Customers Competition Intellectual Property Rights Potential Liability and Insurance Regulatory Matters Employees Properties Legal Proceedings MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR ETRIALS Overview Sources of Revenues Cost of Revenues and Operating Expenses Foreign Currency Critical Accounting Policies and Estimates Revenue Recognition Accounting for Stock-Based Compensation Goodwill Accounting for Income Taxes Results of Operations Liquidity and Capital Resources Contractual Obligations Inflation Certain Factors That Might Affect Future Results Quantitative and Qualitative Disclosures about Market Risk SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Beneficial Ownership of etrials Shares INDEX TO CONSOLIDATED FINANCIAL STATEMENTS ETRIALS WORLDWIDE, INC. F-1 Appendix A – Agreement and Plan of Merger Appendix B – Form of Stockholder Support Agreement Appendix C – Fairness Opinion of Emerging Growth Equities, Ltd.
